United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 15, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60334
                          Summary Calendar


ERIC BATUNGWANAYO,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 225 036
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Eric Batungwanayo has petitioned for review of the decision

of the Board of Immigration Appeals (BIA) dismissing as untimely

his appeal from the immigration judge’s decision denying his

motion to reopen his deportation proceedings.     Batungwanayo has

not shown that the BIA abused its discretion in determining he

had failed to support his motion to reopen with previously

unavailable material evidence showing that he had a well-founded

fear of persecution related to his political beliefs or ethnicity

based on changed conditions in Burundi.      See Singh v. Gonzales,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-60334
                               -2-

436 F.3d 484, 487 (5th Cir. 2006); 8 U.S.C. § 1229a(c)(7).   The

petition for review is DENIED.